Citation Nr: 1112277	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  95-05 771	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left leg disability.

3. Entitlement to service connection for a bilateral foot disability.

4. Entitlement to service connection for asthma.

5. Entitlement to service connection for cardiovascular disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1953 to October 1955.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 1997, the Board remanded the matter for additional evidentiary development.  In a March 2000 decision, the Board denied service connection for a low back disability, a left leg disability, a bilateral foot disability, asthma, and a cardiovascular disability.  

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in November 2000, a representative of VA's General Counsel filed an unopposed motion for remand.  In a November 2000 order, the Court granted the motion, vacated the Board's March 2000 decision, and remanded the matter for readjudication.  

In an August 2001 decision, the Board again denied service connection for a low back disability, a left leg disability, a bilateral foot disability, asthma, and a cardiovascular disability.  The appellant again appealed to the Court.  While the matter was pending before the Court for a second time, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a November 2002 order, the Court granted the motion, vacated the Board's August 2001 decision, and remanded the matter for readjudication.  

In an October 2009 decision, the Board again denied service connection for a low back disability, a left leg disability, a bilateral foot disability, asthma, and a cardiovascular disability.  The appellant again appealed to the Court.  In April 2010, while the matter was pending before the Court, the appellant died.  

In light of the appellant's death, and having received no motion for substitution, in a December 2010 memorandum decision, the Court vacated the Board's October 2009 decision and dismissed the appellant's appeal.  See 38 U.S.C. § 5121A (West 2002 & Supp. 2010) (providing the opportunity for substitution of individuals eligible to receive accrued benefits in cases where the claimant dies on or after October 10, 2008); see also Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the Court, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).



FINDINGS OF FACT

1.  In an October 2009 decision, the Board denied service connection for a low back disability, a left leg disability, a bilateral foot disability, asthma, and a cardiovascular disability.  

2.  The appellant appealed the Board's October 2009 decision to the Court.

3.  In April 2010, while the appellant's appeal was pending before the Court, the appellant died.

4.  In an December 2010 memorandum decision, the Court vacated the Board's October 2009 decision and dismissed the appellant's appeal.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth above, the appellant died during the pendency of his appeal.  Absent a timely request from an eligible person pursuant to 38 U.S.C.A. § 5121A, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The record before the Board contains no indication that an eligible person filed a timely request to be substituted as the appellant for purposes of processing this claim to completion.  38 U.S.C.A. § 5121A(a)(1) (providing that such request must be filed not later than one year after the date of the appellant's death).  This appeal on the merits has therefore become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2010).  



ORDER

The appeal is dismissed.




		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


